State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   518211
________________________________

In the Matter of NOAH SHOOK,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

NEW YORK STATE DIVISION OF
   PAROLE COMMISSIONER ANDREA
   W. EVANS,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Stein, J.P., McCarthy, Garry, Rose and Egan Jr., JJ.

                             __________


     Noah Shook, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jonathan D.
Hitsous of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Board of Parole revoking
petitioner's postrelease supervision period and imposing a 24-
month hold.

      In July 2010, petitioner was convicted of criminal sale of
a controlled substance in the third degree and sentenced to 2½
years in prison, to be followed by two years of postrelease
supervision. In June 2012, he was released to postrelease
supervision subject to certain conditions. He was subsequently
found guilty of violating three conditions based on his contact
with his estranged wife in violation of an order of protection.
As a result, the Board of Parole revoked his release and imposed
a 24-month hold. When he did not receive a timely decision on
                              -2-                518211

his administrative appeal, he commenced this proceeding.

      Initially, although petitioner has again been released on
postrelease supervision, "this proceeding is not moot given that
the maximum expiration date of his sentence remains affected by
the issues presented" (People ex rel. Speights v McKoy, 88 AD3d
1039, 1040 [2011]; accord People ex rel. Albert v Schneiderman,
120 AD3d 856, 856 [2014]). Thus, we will address the merits.

      Substantial evidence supports the determination that
petitioner violated conditions of his postrelease supervision.
Petitioner acknowledged that he was aware of the order of
protection requiring him to stay away from his wife and her home.
Petitioner's wife testified that he went to her home, rang the
doorbell and talked to her through a window. A parole officer
testified that petitioner admitted that he went to his wife's
home. Although petitioner denied having gone to her home, his
testimony created a credibility question that the Board of Parole
resolved against him (see Matter of Lamolli v Marasa, 81 AD3d
1058, 1059 [2011], lv denied 17 NY3d 702 [2011]; Matter of
McCowan v Evans, 81 AD3d 1028, 1029 [2011]). The proof that
petitioner violated a valid order of protection constituted
substantial evidence that he violated the conditions of release
requiring that he obey any orders of protection, not engage in
actions that threatened the well-being or safety of others and
not engage in activity that violates the law (see Matter of
McCowan v Evans, 81 AD3d at 1029; Matter of Currie v New York
State Bd. of Parole, 298 AD2d 805, 805-806 [2002]).

      Stein, J.P., McCarthy, Garry, Rose and Egan Jr., JJ.,
concur.
                              -3-                  518211

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court